ORDER

PER CURIAM:
Christopher Martin appeals his conviction, following a trial without a jury, of the class B misdemeanor of sexual abuse in the third degree, § 566.120, RSMo Cum.Supp.1993.1 Mr. Martin was sentenced to thirty days in jail. The trial court suspended execution of twenty-eight days of Mr. Martin’s sentence and placed him on probation for a term of one year. Mr. Martin contends that the trial court erred in finding him guilty because there was insufficient evidence to prove beyond a reasonable doubt that he committed the crime of sexual abuse in the third degree. The judgment is affirmed. Rule 30.25(b).

. All statutory references are to the Revised Missouri Statutes Cumulative Supplement 1993.